      Case 7:08-cv-00063 Document 91 Filed on 09/09/21 in TXSD Page 1 of 5
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                 September 09, 2021
                          UNITED STATES DISTRICT COURT
                                                                                  Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

UNITED STATES OF AMERICA,         §
                                  §
VS.                               § CIVIL ACTION NO. 7:08-CV-00063
                                  §
1.66 ACRES OF LAND, MORE OR LESS, §
SITUATE IN STARR COUNTY, STATE §
OF TEXAS, et al,                  §
                                  §
       Defendants.                §

ORDER ESTABLISHING JUST COMPENSATION, GRANTING POSSESSION,
DISBURSING FUNDS ON DEPOSIT IN THE REGISTRY OF THE COURT FOR
  TRACTS RGV-RGC-1010 (ROE), RGV-RGC-1010 (FEE), RGV-RGC-1010E,
      RGV-RGC-1010E-1, AND RGV-RGC-4025, AND CLOSING CASE

       The Court now considers the Joint Motion for Order Establishing Just Compensation,

Granting Possession, Disbursing Funds on Deposit in the Registry of the Court for Tracts RGV-

RGC-1010 (ROE), RGV-RGC-1010 (FEE), RGV-RGC-1010E, RGV-RGC-1010E-1, and RGV-

RGC-4025, and Closing Case (Dkt. No. 89) filed by the Plaintiff, United States of America

(“United States”), and Defendants Natalia De La Cruz, Sylvia De La Cruz Gonzalez, Maria De

La Cruz Rios, Maria De La Cruz (aka Maria De La Luz Fabela De La Cruz), Mario Alberto

Cruz, Angela Maria Cruz, Baldemar De La Cruz, Jr., and Old Republic National Title Insurance

Company. It is hereby ORDERED AND ADJUDGED that:

   a. The full and just compensation payable by the United States for the taking of Tracts

       RGV-RGC-1010 (ROE), RGV-RGC-1010 (fee), RGV-RGC-1010E, RGV-RGC-1010E-

       1, and RGV-RGC-4025 shall be the sum of twenty-four thousand seven hundred seventy-

       three and 34/100 dollars ($24,773.34), plus any accrued interest, which sum is all

       inclusive and in full satisfaction of any claims of whatsoever nature by Defendants

1/5
       Case 7:08-cv-00063 Document 91 Filed on 09/09/21 in TXSD Page 2 of 5




        against the United States for the institution and prosecution of the above-captioned

        action.

  b. Final judgment shall be and is hereby entered against the United States in the amount of

        twenty-four thousand seven hundred seventy-three and 34/100 dollars ($24,773.34) for its

        taking of Tracts RGV-RGC-1010 (ROE), RGV-RGC-1010 (fee), RGV-RGC-1010E,

        RGV-RGC-1010E-1, and RGV-RGC-4025, along with any accrued interest earned

        thereon while on deposit in the Registry of the Court.

  c. The United States previously deposited twenty-four thousand seven hundred seventy-

        three and 34/100 dollars ($24,773.34) into the Registry of the Court; title to Tracts RGV-

        RGC-1010 (ROE), RGV-RGC-1010 (fee), RGV-RGC-1010E, RGV-RGC-1010E-1, and

        RGV-RGC-4025 vested in the United States by operation of law.

  d. The United States shall be entitled to immediate possession of fee Tracts RGV-RGC-

        1010 (fee) and RGV-RGC-4025 and all persons in possession or control of the interests

        taken in these tracts are ordered to surrender possession of the same to the United States.

  e. The total sum of twenty-four thousand seven hundred seventy-three and 34/100 dollars

        ($24,773.34) currently on deposit with the Registry of the Court, with accrued interest,

        shall be subject to all real estate taxes, liens, encumbrances, and charges of whatsoever

        nature existing against the interests in the property taken in this proceeding at the time of

        vesting of title in the United States, and all such real estate taxes, liens, encumbrances,

        and charges of whatsoever nature shall be payable and deductible from this sum.

  f.    The Clerk of Court shall, without further order of the Court, disburse the total sum of

        twenty-four thousand seven hundred seventy-three and 34/100 dollars ($24,773.34),




2/5
      Case 7:08-cv-00063 Document 91 Filed on 09/09/21 in TXSD Page 3 of 5




       which remains on deposit in the Court’s Registry, along with any accrued interest earned

       thereon while on deposit, to be DISBURSED as follows:

          i.   $5,844.44 shall be payable by check to Natalia De La Cruz, with accrued interest

               from the date of deposit (for her ownership interest in RGV-RGC-1010 (fee),

               RGV-RGC-1010 (ROE), RGV-RGC-1010E, RGV-RGC-1010E-1);

         ii.   $5,844.45 shall be payable by check to Sylvia De La Cruz Gonzalez, with accrued

               interest from the date of deposit (for her ownership interest in RGV-RGC-1010

               (fee), RGV-RGC-1010 (ROE), RGV-RGC-1010E, RGV-RGC-1010E-1);

        iii.   $5,844.45 shall be payable by check to Maria Guadalupe De La Cruz Rios, with

               accrued interest from the date of deposit (for her ownership interest in RGV-

               RGC-1010 (fee), RGV-RGC-1010 (ROE), RGV-RGC-1010E, RGV-RGC-1010E-

               1);

        iv.    $1,140.00 shall be payable to Maria De La Cruz (a/k/a Maria De La Luz Fabela

               De La Cruz), with accrued interest from the date of deposit (for her ownership

               interest in RGV-RGC-1010 (ROE), RGV-RGC-1010E, and RGV-RGC-1010E-1);

         v.    $886.67 shall be payable to Mario Alberto Cruz, with accrued interest from the

               date of deposit (for his ownership interest in RGV-RGC-1010 (ROE), RGV-

               RGC-1010E, and RGV-RGC-1010E-1);

        vi.    $886.67 shall be payable to Angela Maria Cruz, with accrued interest from the

               date of deposit (for her ownership interest in RGV-RGC-1010 (ROE), RGV-

               RGC-1010E, and RGV-RGC-1010E-1);




3/5
       Case 7:08-cv-00063 Document 91 Filed on 09/09/21 in TXSD Page 4 of 5




        vii.    $886.66 shall be payable to Baldemar De La Cruz, Jr., with accrued interest from

                the date of deposit (for his ownership interest in RGV-RGC-1010 (ROE), RGV-

                RGC-1010E, and RGV-RGC-1010E-1);

        viii.   $3,440.00 shall be payable by check to Old Republic National Title Insurance

                Company, with accrued interest from the date of deposit (for its ownership

                interest in Tract RGV-RGC-4025).

  g. Defendants warrant (a) they were the owners of Tracts RGV-RGC-1010 (fee), RGV-

        RGC-1010 (ROE), RGV-RGC-1010E, RGV-RGC-1010E-1, and RGV-RGC-4025 (Dkt.

        No. 89, ¶¶ 9-13) taken in this proceeding on the date of taking; (b) they have the

        exclusive right to the compensation herein; excepting the interests of parties having liens,

        encumbrances of record, and unpaid taxes and assessments, if any; and (c) that no other

        party is entitled to the same or any part thereof by reason of any unrecorded agreement.

  h. In the event that any other party is ultimately determined by a court of competent

        jurisdiction to have any right to receive compensation for Tracts RGV-RGC-1010 (ROE),

        RGV-RGC-1010 (fee), RGV-RGC-1010E, RGV-RGC-1010E-1, and RGV-RGC-4025,

        Defendants shall refund into the Registry of the Court the compensation distributed

        herein, or such part thereof as the Court may direct, with interest thereon at an annual rate

        provided in 40 U.S.C. § 3116 from the date of receipt of the respective deposit by

        Defendants, to the date of repayment into the Registry of the Court.

  i.    Defendants shall be responsible for their own legal fees, costs, and expenses, including

        attorney fees, consultant fees, and any other expenses or costs.




4/5
                    Case 7:08-cv-00063 Document 91 Filed on 09/09/21 in TXSD Page 5 of 5




               j.    There being no outstanding taxes or assessments due or owing, Defendants are

                     responsible for the payment of any additional taxes or assessments which they otherwise

                     owe on the interest in the property taken in this proceeding on the date of taking.

               k. Defendants shall take no appeal from any rulings or judgments made by the Court in this

                     action, and the parties consent to the entry of all motions, orders, and judgments

                     necessary to effectuate this stipulated judgment.

               l.    Defendants shall save and hold harmless the United States from all claims or liability

                     resulting from any unrecorded leases or agreements affecting the interests in the

                     properties taken in this proceeding on the date of taking.

               m. This Order is binding on the heirs, trustees, executors, administrators, devisees,

                     successors, assigns, agents, and representatives of Defendants.

               It is hereby ORDERED that this case shall be CLOSED on the Court’s docket.

                     SO ORDERED this 9th day of September, 2021, at McAllen, Texas.


                                                               ___________________________________
                                                               Randy Crane
                                                               United States District Judge




            5/5
Kathy Nguyen
 9/9/2021
